   Case 3:20-cv-02981-C Document 21 Filed 05/24/21                  Page 1 of 3 PageID 186



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


ETC SUNOCO HOLDINGS LLC                               )
(formerly known as SUNOCO, INC.),                     )
                                                      )
                              Plaintiff,              )
                                                      )
                 v.                                   )       Case No. 3:20-cv-2981
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                              Defendant.              )


            PLAINTIFF’S UNOPPOSED MOTION TO EXTEND TIME
      TO RESPOND TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        Plaintiff ETC Sunoco Holdings LLC (“Sunoco”) requests that this Court extend the time

for Sunoco to respond to the motion for summary judgment filed by Defendant until twenty-one

(21) days after a decision in Exxon Mobil Corp. v. United States, U.S. Court of Appeals for the

Fifth Circuit, Appeal No. 21-10373, or in the alternative, twenty-one (21) days following this

Court’s denial of Sunoco’s motion to stay proceedings. The grounds for this motion are as follows:

        1.       Defendant filed its motion for summary judgment on May 5, 2021. Defendant’s

motion requests that this Court apply collateral estoppel to prevent Sunoco from seeking a refund

of federal income tax for its tax years 2010 and 2011.

        2.       Pursuant to the default rule in Local Rule 7.1(e), Sunoco’s response to Defendant’s

motion is due in 21 days, so on or before May 26, 2021.

        3.       Sunoco filed its motion to stay proceedings on May 14, 2021, requesting this Court

stay proceedings pending the final determination of Exxon in the U.S. Court of Appeals for the

Fifth Circuit.



                                                                                                  1
   Case 3:20-cv-02981-C Document 21 Filed 05/24/21                  Page 2 of 3 PageID 187



           4.     Sunoco requests that this Court extend the date for Sunoco’s response to

Defendant’s motion for summary judgment to provide this Court time to consider Sunoco’s motion

to stay.

           5.     As reflected in the Certificate of Conference, the Defendant does not oppose this

request.

           WHEREFORE, Sunoco respectfully requests that this Court extend the time for Sunoco to

respond to Defendant’s motion for summary judgment.

    Dated: May 24, 2021

                                                 Respectfully submitted,

                                                 /s/ Vivek A. Patel
                                                 Vivek A. Patel
                                                 D.C. Bar No. 1033178, Pro hac vice
                                                 Vivek.Patel@bakermckenzie.com
                                                 George M. Clarke III
                                                 D.C. Bar No. 480073, Pro hac vice
                                                 George.Clarke@bakermckenzie.com

                                                 BAKER & MCKENZIE LLP
                                                 815 Connecticut Avenue NW
                                                 Washington, DC 20006
                                                 (202) 835-6184

                                                 Robert H. Albaral
                                                 Texas Bar No. 00969175
                                                 Robert.Albaral@bakermckenzie.com

                                                 BAKER & MCKENZIE LLP
                                                 1900 North Pearl Street
                                                 Dallas, TX 75201
                                                 (214) 978-3044


                                                 ATTORNEYS FOR PLAINTIFF
                                                 ETC SUNOCO HOLDINGS LLC
                                                 (f/k/a SUNOCO, INC.)




                                                                                                 2
   Case 3:20-cv-02981-C Document 21 Filed 05/24/21                 Page 3 of 3 PageID 188



                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1, I certify that on May 21, 2021 and May 24, 2021, I conferred

with Jonathan L. Blacker, counsel for Defendant, and the parties agreed that Sunoco’s motion for

stay should be decided prior to Sunoco responding to Defendant’s motion for summary judgment,

if necessary. Thus, Defendant does not oppose the relief sought.

                                                    /s/ Vivek A. Patel
                                                     Vivek A. Patel



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served upon all counsel of record upon its filing via

this Court’s CM/ECF electronic case filing system on May 24, 2021.

                                                    /s/ Vivek A. Patel
                                                     Vivek A. Patel




                                                                                                  3
